Citation Nr: 1106199	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Service connection for a left hip disability.

2.  Service connection for maxilla-mandibular atrophy status post 
reconstruction and right hip bone graft surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to may 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a left hip disability and for maxilla-mandibular atrophy 
status post reconstruction and right hip bone graft surgery.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

In an October 2009 statement, the Veteran's representative 
requested a Travel Board hearing to be held at the RO in St. 
Petersburg, Florida.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing to be held at the RO in St. 
Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


